           Case 1:20-cv-01452-DAD-JLT Document 60 Filed 02/26/21 Page 1 of 3

 1 Mark Selwyn (SBN 244180)
   mark.selwyn@wilmerhale.com
 2 WILMER CUTLER PICKERING

 3 HALE AND DORR LLP
   2600 El Camino Real
 4 Suite 400
   Palo Alto, California 94306
 5 Telephone: (650) 858-6031
   Facsimile: (650) 858-6100
 6
   Attorney for Plaintiffs
 7
   MICHAEL D. GRANSTON
 8 Deputy Assistant Attorney General
   ERIC WOMACK
 9 Assistant Branch Director
   MICHAEL J. GAFFNEY (D.C. Bar No. 1048531)
10 Trial Attorney
   United States Department of Justice
11 Civil Division, Federal Programs Branch
   1100 L St. NW
12 Washington, DC 20005
   Tel: (202) 514-2356
13 Email: Michael.J.Gaffney@usdoj.gov

14 Attorneys for Defendants

15
                                  IN THE UNITED STATES DISTRICT COURT
16                                   EASTERN DISTRICT OF CALIFORNIA
                                            FRESNO DIVISION
17

18
     UNITED FARM WORKERS, et al.,                      Case No. 1:20-CV-01452-DAD-JLT
19
20                         Plaintiffs,                 STIPULATION AND PROPOSED ORDER TO
                                                       EXTEND DEADLINES
21                          v.
                                                       (Doc. 59)
22                            1
     THOMAS J. VILSACK, in his official
     capacity as the Secretary of the United States
23   Department of Agriculture, et al.,
24                         Defendants.
25

26
27          1
            Pursuant to Fed. R. Civ. P. 25(d), Secretary Thomas J. Vilsack has been automatically
28 substituted for former Acting Secretary Kevin Shea.



30
            Case 1:20-cv-01452-DAD-JLT Document 60 Filed 02/26/21 Page 2 of 3

 1           IT IS HEREBY STIPULATED, by and between the parties and subject to the Court’s approval,

 2 that the deadline to respond to Plaintiffs’ Complaint, ECF 1, shall be extended by thirty (30) days from

 3 March 1, 2021 to March 31, 2021, and that the scheduling conference currently scheduled for March 17,

 4 2021 be removed from the calendar. The reasons for this Stipulation are as follows:

 5           1.      On October 13, 2020, Plaintiffs filed their Complaint. ECF 1.

 6           2.      Plaintiffs timely served the United States Attorney’s Office in the Eastern District of

 7 California in Fresno, California with, inter alia, the Complaint and civil summons via registered mail on

 8 October 19, 2020. ECF 29 at 1, 29-2 at 10.

 9           3.      Pursuant to Federal Rule of Civil Procedure 12(a)(2) and in the absence of an extension,

10 Defendants “must serve an answer to a complaint . . . within 60 days after service on the United States

11 attorney.” The initial deadline for responding to Plaintiffs’ Complaint was therefore December 18, 2020.

12           4.      On December 17, 2020, pursuant to Local Rule 144(a), the parties filed a stipulation for a

13 28-day extension. ECF 45. On January 14, 2021, the Court granted the parties’ stipulation for an

14 additional 45-day extension. ECF 55. The current deadline for Defendants to respond to Plaintiffs’

15 complaint is therefore March 1, 2021.

16           5.      On February 11, 2021, USDA’s National Agricultural Statistics Service published the FLR

17 that had previously been scheduled for November 2020. See NASS, Farm Labor Report, February 11,

18 2021,       https://downloads.usda.library.cornell.edu/usda-esmis/files/x920fw89s/f7624565c/2v23wn12m/

19 fmla0221.pdf. NASS has also indicated that it intends to perform the next FLS as scheduled in April 2021
20 and release the next FLR on May 26, 2021. See NASS, Publications – Reports by Date (May 2021),

21 https://www.nass.usda.gov/Publications/Calendar/reports_by_date.php?view=c&month=05&year=2021.

22           6.      The parties therefore agree that this litigation is now moot. The parties request an

23 additional thirty (30) days to prepare a stipulation of dismissal.

24           7.      The parties further agree that the scheduling conference currently set for March 17, 2021

25 be removed from the calendar. The parties do not anticipate discovery or trial in this matter.

26           The Parties therefore stipulate, subject to the Court’s approval, that the deadline to respond to
27 Plaintiffs’ Complaint, ECF 1, shall be extended from March 1, 2021 to March 31, 2021, and that the

28 scheduling conference currently scheduled for March 17, 2021 be removed from the calendar.

      STIPULATION & PROPOSED ORDER TO EXTEND              1
      DEADLINES
30   ActiveUS 182770563v.1
            Case 1:20-cv-01452-DAD-JLT Document 60 Filed 02/26/21 Page 3 of 3

 1 Dated: February 26, 2021                             MICHAEL D. GRANSTON
                                                        Deputy Assistant Attorney General
 2                                                      ERIC WOMACK
                                                        Assistant Branch Director
 3
                                                 By:    /s/ Michael J. Gaffney
 4                                                      MICHAEL J. GAFFNEY (D.C. Bar No. 1048531)
                                                        Trial Attorney
 5                                                      United States Department of Justice
                                                        Civil Division, Federal Programs Branch
 6
                                                        Attorneys for Defendants
 7

 8 Dated: February 26, 2021                      By:    /s/ Mark Selwyn     (authorized 02/26/2021)
                                                        MARK SELWYN (SBN 244180)
 9                                                      Wilmer Cutler Pickering Hale and Dorr LLP

10                                                      Attorney for Plaintiffs

11                                          [PROPOSED] ORDER

12           IT IS HEREBY ORDERED that the deadline to respond to Plaintiffs’ Complaint, ECF 1, shall

13 be extended from March 1, 2021 to March 31, 2021 and that the Scheduling Conference currently

14 scheduled for March 17, 2021 shall be removed from the calendar.

15           The stipulated dismissal SHALL be filed no later than March 31, 2021.

16
     IT IS SO ORDERED.
17

18
         Dated:     February 26, 2021                       /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28

      STIPULATION & PROPOSED ORDER TO EXTEND            2
      DEADLINES
30   ActiveUS 182770563v.1
